Cook, J.,
dissenting. Because this court has previously deemed juvenile proceedings to be “civil in nature,” the majority decides that a juvenile court proceeding is a “civil action.” From this, the majority reasons that because App.R. 4(A)’s tolling provision applies by its terms to appeals “in a civil case,” Anderson’s time to file his appeal should have been tolled under that rule pending compliance with Civ.R. 58(B). Superficially, the majority’s approach seems sound.
Upon closer examination, however, it is apparent that App.R. 4 recognizes a distinction between a “civil case” and a “juvenile proceeding,” and that the tolling provision in division (A) of that rule applies to civil cases, but not to juvenile proceedings. For evidence supporting this proposition, one need look no further than division (B) of the very same rule. App.R. 4(B) enumerates several exceptions to the general thirty-day rule embodied in division (A). Division (B)(2) provides that “[i]n a civil case or juvenile proceeding” (emphasis added), the time for filing a notice of appeal will be tolled pending disposition of certain motions. If juvenile proceedings are simply “civil cases,” as today’s majority decides, the words “or juvenile proceeding” contained in division (B) are rendered mere surplusage.
When this court promulgated App.R. 4, it used specific language to embrace both civil cases and juvenile proceedings within division (B)’s enumerated exceptions to division (A)’s thirty-day rule. The same is not true, however, for the tolling provision in division (A), which applies only to civil cases. I agree, therefore, with the court of appeals that the tolling provision in App.R. 4(A) does not apply to Anderson’s appeal from juvenile court, and that the court of appeals thus lacked jurisdiction to entertain Anderson’s untimely appeal. Given this, I must respectfully dissent from the majority’s decision and would reach the merits of the constitutional arguments raised in Anderson’s first and second propositions of law.3
Stephen A. Schumaker, Clark County Prosecuting Attorney, and Andrew P. Pickering, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, Ohio Public Defender, and Thomas Kenneth Lee, Assistant Public Defender, for appellant.

. In his first proposition of law, Anderson claims that “[a] juvenile’s right to due process is violated when the state denies the juvenile the right to request a delayed appeal but provides delayed appeals to adults with criminal convictions.” In his second proposition of law, Anderson submits that “[a] juvenile’s right to equal protection is violated when the state denies the juvenile a right to request a delayed appeal, even though the state provides delayed appeals to adults with criminal convictions.”